     Case 1:19-cv-00352-DAD-EPG Document 55 Filed 05/18/20 Page 1 of 2

 1

 2

 3
                             IN THE UNITED STATES DISTRICT COURT
 4
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 5

 6   EUGENE C. BROWN,                              Case No. 1:19-cv-00352 DAD EPG
 7                             Plaintiff,          ORDER GRANTING MOTION TO EXTEND
                                                   MOTION TO COMPEL DEADLINE
 8                  v.
 9
     C. CHOTHIA, et al. ,                          (ECF No. 54)
10
                              Defendants.
11

12         Defendants move to extend the June 1, 2020 Motion to Compel Deadline to June 26, 2020,
13   because of issues created by COVID-19 in scheduling Plaintiff’s deposition (ECF No. 54). Good
14   cause appearing, the Court will grant the motion.
15         IT IS ORDERED:
16         1. Defendants’ motion to extend the motion to compel deadline (ECF No. 54) is granted.
17         2. The Scheduling Order (ECF No. 50) is modified as follows:
18
     Event                                  Previous Deadline/Date       New Deadline/Date
19
     Motion to Compel Filing Deadline       June 1, 2020                 June 26, 2020
20   Response(s) to Motion(s) to Compel     June 15, 2020                July 10, 2020
21   Discovery and Status Conference        June 29, 2020, 10:00 a.m.    July 29, 2020, 10:00 a.m.
                                            Courtroom 10 (EPG)           Courtroom 10 (EPG)
22
     Non-Expert Discovery Cutoff            July 24, 2020                August 28, 2020
23   Dispositive Motion Filing Deadline     August 28, 2020              September 25, 2020
24   Expert Disclosure Deadline             February 12, 2021            February 12, 2021

25   Rebuttal Expert Disclosure Deadline    March 12, 2021               March 12, 2021
     Telephonic Trial Confirmation          June 14, 2021, 1:30 p.m.     June 14, 2021, 1:30 p.m.
26
     Hearing                                Courtroom 5 (DAD)            Courtroom 5 (DAD)
27   Jury Trial                             August 17, 2021, 8:30 a.m.   August 17, 2021, 8:30 a.m.
28                                          Courtroom 5 (DAD)            Courtroom 5 (DAD)
                                                     1
                                                                         Order (1:19-cv-00352 DAD EPG)
     Case 1:19-cv-00352-DAD-EPG Document 55 Filed 05/18/20 Page 2 of 2

 1        3. The Court grants telephonic appearances at the discovery and status conference set for

 2           July 29, 2020, at 10:00 a.m., in Courtroom 10 (EPG) before Magistrate Judge Erica P.

 3           Grosjean. Each party wishing to so appear is directed to use the following dial-in

 4           number and passcode: 1-888-251-2909; passcode 1024453.

 5        4. All other terms and conditions of the Scheduling Order (ECF No. 50) remain in full

 6           force and effect.

 7
     IT IS SO ORDERED.
 8

 9      Dated:   May 18, 2020                               /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
                                                                         Order (1:19-cv-00352 DAD EPG)
